UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q/A Amendment No. 1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51806 CHINA MARKETING MEDIA HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Texas 76-0641113 (State or other jurisdiction of (I.R.S. Empl. Ident. No.) incorporation or organization) RMA 901 KunTai International Mansion No. 12 Chaowai Street Beijing, 100020, China (Address of principal executive offices, Zip Code) (86)10-59251090 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No[X] The number of shares outstanding of each of the issuer’s classes of common equity, as of September 22, 2011 is as follows: Class of Securities Shares Outstanding Common Stock, no par value EXPLANATORY NOTE China Marketing Media Holdings, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-Q/A (the “Amendment No. 1”) to its Quarterly Report on Form 10-Q for the quarter ended June 30, 2011 which was originally filed with the Securities and Exchange Commission on September 22, 2011 (the “Original Filing”), to include certain revised and clarified disclosures to its financial and non-financial presentations set forth in the Original Filing in response to review comments made by the staff of the Securities and Exchange Commission in its comment lettersdated September 6, 2011, September 28, 2011 and October 28, 2011. Specifically, the Amendment No. 1 provides revisions and clarifications to Item 1. Financial Statements (Note 1. Organization and Basis of Presentation; Note 2. Summary of Significant Accounting Policies; Note 5. Due from Affiliates; Note 7. Advance to Unrelated Party; Note 8. Deposit on Purchase of Real Estate; and Note 9. Short-Term Bank Loan, Secured) of Notes to Condensed Consolidated Financial Statements for the Three and Six Months Ended June 30, 2011 and 2010. In addition, the Amendment also revises and amends discussions of changes in Revenues, Liquidity and Capital Resources set forth in Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations set forth in the Original Filing. The Amendment No. 1, with the exception of the foregoing changes, does not make any other changes to the Original Filing; nor does it purport to update or modify disclosures contained in the Original Filing to reflect events that occurred following the filing date thereof. Accordingly, the Amendment No. 1 should be read in conjunction with the Original Filing and other filings made with the Securities and Exchange Commission subsequent thereto. Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended, the certifications pursuant to Section 302 and Section 906 of the Sarbanes- Oxley Act of 2002, filed and furnished, respectively, as exhibits to the Original Filing have been re-executed and re-filed as of the date of this Amended Report and are included as exhibits hereto. TABLE OF CONTENTS PART I – Financial Information Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – Other Information 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. [Removed and Reserved] 18 Item 5. Other Information 18 Item 6. Exhibits 18 F-1 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. CHINA MARKETING MEDIA HOLDINGS, INC. (Unaudited) Condensed Consolidated Financial Statements For The Three And Six Months Ended June 30, 2011 and 2010 CHINA MARKETING MEDIA HOLDINGS, INC. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheetsas of June 30, 2011 (Unaudited) and December 31, 2010 F-2 Condensed Consolidated Statements of Operations And Comprehensive Income for the Three and Six Months Ended June 30, 2011 and 2010 (Unaudited) F-3 – F4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) F-5 Condensed Consolidated Statement of Changes in Stockholders’ Equity for theSix Months Ended June 30, 2011 (Unaudited) F-6 Notes to Condensed Consolidated Financial Statements(Unaudited) F-7 – F-23 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Currency expressed in United States Dollars (“US$”), except for number of shares) June 30, 2011 December 31, 2010 (Unaudited) ASSETS Current assets: Cash $ $ Securities available-for-sale - Accounts receivable, net Prepaid expenses Advances to suppliers Other receivables Advance to unrelated party - Inventory Due from affiliates Investments held to maturity - Total current assets Other assets: Investments – cost method - Investments – equity method Investment held to maturity – non-current Goodwill Property, plant and equipment, net License agreement, net Deposit on purchase of real estate - Website development costs - Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenues Taxes payable Other payable Short-term bank loan - Total current liabilities Long-term liabilities: Deferred tax liability - Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, no par value, 100,000,000 shares authorized, 28,686,002 shares issued and outstanding Additional paid-in capital Statutory reserve Retained earnings Accumulated other comprehensive income Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. F-2 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended June 30, Six months ended June 30, Revenue $ Cost of revenue Gross profit Operating expenses: Salaries and related benefits expenses Selling, general and administrative expenses Total operating expenses Income from operations Other income (expense): Interest income Interest expenses ) - ) ) Investment loss in unconsolidated affiliates ) Other (expenses) income ) ) ) Total other (expenses) income ) ) (Loss) income from continuing operations before income tax expense ) Income tax expense ) (Loss) income from continuing operations, net of income tax expense ) (Loss) income from discontinued operations, net of income tax expense - ) ) NET (LOSS) INCOME $ ) $ $ $ Add: net loss attributable to non-controlling interests - - - Net (loss) income attributable to China Marketing Media Holdings, Inc. $ ) $ $ $ Amounts attributable to China Media Holdings, Inc. (Loss) income from continuing operations ) (Loss) income from discontinued operations - ) ) Net (loss) income attributable to China Media Holdings, Inc. $ ) $ $ $ F-3 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (CONTINUED) (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended June 30, Six months ended June 30, Net (loss) income per common share attributable to China Marketing Media Holdings, Inc. – Basic and diluted Continuing operations ) Discontinued operations - ) Net (loss) income per common share ) Weighted average number of common share outstanding – basic and diluted Other comprehensive income, net of tax Net (loss) income $ ) $ $ $ Unrealized gain on securities available-for-sale - - Foreign currency translation adjustment Comprehensive income Comprehensive loss attributable to non-controlling interests - - - Comprehensive income attributable to China Marketing Media Holdings, Inc. $ See accompanying notes to condensed consolidated financial statements F-4 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Currency expressed in United States Dollars (“US$”)) (Unaudited) Six months ended June 30, Cash flows from operating activities: Net income from continuing operations $ $ Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Amortization and depreciation Bad debt expenses - Equity investment loss from unconsolidated subsidiaries Impairment loss on investment – cost method - Loss on disposal of property, plant and equipment Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses Advances to suppliers ) Other receivables ) ) Inventory ) Accounts payable Accrued expenses ) Deferred revenues Taxes payable ) ) Other payable Deferred tax liability ) - Net cash provided by operating activities Cash flows from investing activities: Proceeds from (advances made to) affiliates ) Advances made to unrelated party ) - Purchase of property, plant and equipment ) ) Payment of website development costs ) - Deposit on purchase of real estate ) - Proceeds from disposal of a subsidiary - Purchase of investment held to maturity ) ) Purchase of securities available-for-sale ) Purchase of intangible assets ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from short-term bank loan - Net cash provided by financing activities - Cash flows from discontinued operations: Operating cash flows ) Investing cash flows ) Financing cash flows ) - Net cash used in discontinued operations ) ) Effect of exchange rate changes in cash and cash equivalents NET CHANGE IN CASH AND CASH EQUIVALENTS ) BEGINNING OF PERIOD END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ $ Cash paid for interest $ $ - See accompanying notes to condensed consolidated financial statements. F-5 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2011 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Common stock Accumulated other Shares Amount Retained earnings Additional paid-in capital comprehensive income Statutory reserve Total stockholders’ equity Balance as of January 1, 2011 $ Net income for the period - Unrealized holding gain on securities available-for-sale - Appropriation to statutory reserve - - ) - - - Foreign currency translation adjustment - Balance as of June 30, 2011 $ See accompanying notes to condensed consolidated financial statements. F-6 CHINA MARKETING MEDIA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) NOTE – 1 ORGANIZATION AND BASIS OF PRESENTATION China Marketing Media Holdings, Inc. ("China Marketing", “CMKM” or the "Company") was incorporated under the laws of the State of Texas on October 29, 1999. The Company, through its wholly owned subsidiaries and investments in other entities, engages in the sale of its magazines and advertising space within its magazines, which are sold throughout China; and provides consulting services to clients concerning advertising and marketing programs. The Company also conducts online sales of consumer products consisting primarily of personal computers, electronic appliances, cosmetic products, mobile phones and jewelries. All of the Company’s operations, assets, personnel, officers and directors are located in China. Currently, the Company publishes China Marketing magazine in China. On March 31, 2011, the Company disposed of its wholly owned subsidiary, Shenzhen New Media Advertising Co., Ltd. (“SNMAC”) for a consideration of $154,703. There was no gain or loss on disposal of a subsidiary for the three months ended June 30, 2011. The Company currently publishes 4 main issues and 8 special issues of its magazine. Currently, the distribution network of its magazines consists of over 60 major distribution agencies and approximately 30,000 bookstores and news stand covering over approximately 300 cities throughout China. As mentioned above, the Company operates its advertising business and sale of its consumer products through various entities, either wholly owned or through certain ownership percentages.Below is a chart of all the entities of which the Company has an interest in, reflecting the ownership percentage and a brief description of the activities of each entity. The condensed consolidated financial statements reflect the consolidated operations of the Company and the entities listed below. All significant inter-company balances and transactions have been eliminated in consolidation. Name of entity Ownership interest Description of entity Media Challenge Holdings Limited 100% Investment holdings Shenzhen New Media Consulting Co., Ltd. (“SNMC”) 100% Investment holdings Shenzhen Media Investment Co., Ltd. (“MIC”) 100% Online sales of consumer products Shenzhen Caina Brand Consultant Company (“SCBCC”) 100% Provision of strategic marketing and consulting services F-7 CHINA MARKETING MEDIA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Beijing Media Management and Consulting Co., Ltd. (“BMMCC”) 100% Provision of consulting and professional training services Beijing Caina XianLiang Marketing and Layout Company 100% Provision of strategic marketing and consulting services The accompanying unaudited condensed consolidated financial statements as of June 30, 2011 and for the three and six months then ended June 30, 2011 and 2010 have been prepared in accordance with accounting principles generally accepted in the United States of America for financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X of the Securities and Exchange Commission (“SEC”) and on the same basis as the annual audited consolidated financial statements. The unaudited condensed consolidated balance sheet as of June 30, 2011, the unaudited condensed consolidated statements of operations and comprehensive income for the three and six months ended June 30, 2011 and 2010, the unaudited consolidated statement of changes in stockholders’ equity for thesix months ended June 30, 2011, and the unaudited condensed consolidated statements of cash flows for the six months ended June 30, 2011 and 2010 are unaudited, but include all adjustments, consisting only of normal recurring adjustments, which we consider necessary for a fair presentation of the financial position, operating results and cash flows for the periods presented. The results for the six months ended June 30, 2011 are not necessarily indicative of results to be expected for the year ending December 31, 2011 or for any future periods. The consolidated balance sheet at December 31, 2010 has been derived from audited consolidated financial statements; however, the notes to theconsolidated financial statements do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010 as filed with the SEC on March 31, 2011. NOTE – 2 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES l Reclassifications Certain comparative figures have been reclassified to conform to the current period financial statement presentation. l Basis of consolidation The condensed consolidated financial statements include the accounts of CMKM and its majority-owned subsidiaries. All significant inter-company balances and transactions have been eliminated in consolidation. F-8 CHINA MARKETING MEDIA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) l Use of estimates The preparation of the financial statements in conformity with US generally accepted accounting principles (“GAAP”) requires management of the Company to make a number of estimates and assumptions relating to the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Significant items subject to such estimates and assumptions include the recoverability of the carrying amount and the estimated useful lives of long-lived assets; long- term investments, valuation allowances for receivables and due from affiliates, realizable values for inventories. Due to the inherent uncertainty involved in making estimates, actual results reported in future periods may differ from those estimates. Estimates and assumptions are reviewed periodically, and the effects of revisions are reflected in the unaudited consolidated financial statements in the periods they are deemed to be necessary. l Cash and cash equivalents For purposes of the statements of cash flows, cash and cash equivalents includes cash on hand and demand deposits held by banks. Deposits held in financial institutions in the PRC are not insured by any government entity or agency. The Company has ability to transfer cash within its corporate structure, except for cash and cash equivalents maintained in the PRC, which are restricted to transfer out of the PRC, unless the approval is granted by the local government. l Accounts receivable Accounts receivable are recognized and carried at original invoice amount less an allowance for any uncollectible amounts. Management reviews the adequacy of the allowance for doubtful accounts on an ongoing basis, using historical collection trends and aging of receivables. Management also periodically evaluates individual customer’s financial condition, credit history, and the current economic conditions to adjust the allowance when it is considered necessary. Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. The Company does not have any off-balance-sheet credit exposure related to its customers. As of June 30, 2011, the Company had an allowance for doubtful accounts of $49,567. l Advances to suppliers The Company made advanced payments to suppliers for the purchase orders of Pens (IP-OIT) in the normal course of business. Advances to suppliers are recorded when payment is made by the Company and deducted against inventory when goods are received. The advanced payments to suppliers are interest free and unsecured. At June 30, 2011, the Company received a certain portion of inventory and it is expected to be fully received in the next twelve months. l Inventory Inventories mainly consist of consumer products such as personal computers, electronic appliances and mobile phones, which are stated at the lower of cost or market value. Management compares the cost of inventories with the market value, and allowance is made for writing down the inventories to their market value, if lower. The cost of inventories is measured using the weighted average method. l Property, plant and equipment Property, plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any. Depreciation is recorded on the straight-line basis over the following expected useful lives from the date on which they become fully operational and after taking into account their estimated residual values: Expected useful life Residual value Buildings 20 years 5% Motor vehicles 5 years 5% Furniture and equipment 5 years 5% Computer equipment 5 years 5% Expenditure for maintenance and repairs is expensed as incurred. The gain or loss on the disposal of plant and equipment is the difference between the net sales proceeds and the carrying amount of the relevant assets and is recognized in the condensed consolidated statement of operations. F-9 CHINA MARKETING MEDIA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Property, plant and equipment consist of the following: June 30, 2011 December 31, 2010 Buildings $ $ Motor vehicles Furniture and equipment Computer equipment Less: accumulated depreciation ) ) Property, plant and equipment, net $ $ Depreciation expense for the three months ended June 30, 2011 and 2010 was $49,231 and $24,776, respectively. Depreciation expense for the six months ended June 30, 2011 and 2010 was $73,335 and $50,299, respectively. Long-lived assets of the Company are reviewed annually to assess whether the carrying value has become impaired according to the guidelines established in the ASC Topic 360-10-5, “Impairment or Disposal of Long-Lived Assets”. No impairment of assets was recorded as of June 30, 2011. l Goodwill Goodwill represents the excess of cost over fair value of assets of businesses acquired. Goodwill acquired in a business combination is not amortized. The Company evaluates the carrying amount of goodwill for impairment annually on December 31 and whenever events or circumstances indicate impairment may have occurred. When evaluating whether goodwill is impaired, the Company compares the fair value of the reporting unit to which the goodwill is assigned to the reporting unit’s carrying amount, including goodwill. The fair value of the reporting unit is estimated using a combination of the income, or discounted cash flows, approach and the market approach, which utilizes comparable companies’ data. If the carrying amount of a reporting unit exceeds its fair value, then the amount of the impairment loss must be measured. The impairment loss would be calculated by comparing the implied fair value of reporting unit goodwill to its carrying amount. In calculating the implied fair value of reporting unit goodwill, the fair value of the reporting unit is allocated to all of the other assets and liabilities of that unit based on their fair values. The excess of the fair value of a reporting unit over the amount assigned to its other assets and liabilities is the implied fair value of goodwill. An impairment loss would be recognized when the carrying amount of goodwill exceeds its implied fair value. The Company did not have any goodwill impairment as of June 30, 2011. l License agreements In accordance with ASC Topic 350-50, “General Intangibles Other Than Goodwill”, intangible assets that are not considered to have an indefinite useful life are amortized over their useful lives. The carrying amount of the asset is reviewed whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. Recoverability of these assets is measured by comparison of the carrying amount of the asset to the future undiscounted cash flows the asset is expected to generate. If the asset is considered to be impaired, the amount of any impairment is measured as the difference between the carrying value and the fair value of the impaired asset. No intangible asset impairment charges are deemed necessary as of June 30, 2011. F-10 CHINA MARKETING MEDIA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Amortization expense of the various license agreements included in cost of revenue for the three months ended June 30, 2011 and 2010 was $40,885 and $38,591, respectively. Amortization expense of the various license agreements included in cost of revenue for the six months ended June 30, 2011 and 2010 was $82,073 and $77,626, respectively. As of June 30, 2011, the estimated future annual amortization expenses related to the license agreements for the balance of the agreements are as follows: Years ending December 31: $ 2015 and thereafter Total: $ l Investments at cost and equity Investment in unconsolidated entities over which the Company has significant influence (20% to 50%) are accounted for under the equity method of accounting. Generally, the investment is carried at the initial amount invested, plus the Company’s ownership equity in undistributed earnings or losses since acquisition. Investments in entities over which the Company does not have the ability to exert significant influence (up to 20%) over the investees’ operating and financing activities are accounted for under the cost method of accounting. Under the cost method of accounting, the investment is recorded at cost without any recognition of income or loss in the investee. Under both methods, the Company performs an impairment analysis in the event a write down is necessary. As of June 30, 2011, the following entities are accounted under the equity method of accounting: (a) Shenzhen Keungxi Technology Company Ltd. ("SKTC") SKTC’s business scope includes, among others, sales and development of computer software, and computer and communication systems. It also provides information system consulting services. The Company, through MIC, owns 48% of the equity interest of SKTC whereas the remaining 52% is owned by three shareholders of the Company. Balance as of December 31, 2010 $ Investment loss (48%) for the six months ended June 30, 2011 ) Exchange difference Balance as of June 30, 2011 $ (b) Shenzhen Directory Marketing Management Co. Ltd (“SDMM”) SDMM was incorporated in China in June 2010 and is mainly engaged in providing advertising services, business enterprises marketing planning services and information system consulting services. The Company, through MIC, owns 30% of the equity interest of SDMM and one individual shareholder, Ge Zhihong, owns the remaining 70% equity interest. F-11 CHINA MARKETING MEDIA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Balance as of December 31, 2010 $ Investment loss (30%) for the six months ended June 30, 2011 ) Exchange difference Balance as of June 30, 2011 $ (c) Beijing Guangrun Lingzhi International Advertising Co. Ltd. (“BJGL”) BJGL was incorporated in China in November 2010 and is mainly engaged in providing advertising services. The Company, through Beijing Media, owns 40% of the equity interest of BJGL and one corporate shareholder, Highlight Consulting Co., Ltd., and two individual shareholders, Tianyou Cai and Tieying Luo, own the remaining 40%, 10% and 10% equity interest of BJGL, respectively. Balance as of December 31, 2010 $ Investment loss (40%) for the six months ended June 30, 2011 - Exchange difference 81 Balance as of June 30, 2011 $ (d) Beijing Kang Pusen Media Consultation Planning Co., Ltd. (“BJKP”) BJKP was incorporated in China in March 2008 and is mainly engaged in providing sales training services. The Company, through Shenzhen New Media, owns 20% of the equity interest of BJKP and four individual shareholders, Xiaofang Wang, Yi Rong, Qiang Zhao and Lijie Wang, own the remaining 50%, 10%, 10% and 10% equity interest of BJKP, respectively. Balance as of December 31, 2010 $ Investment loss (20%) for the six months ended June 30, 2011 ) Exchange difference Balance as of June 30, 2011 $ - As of June 30, 2011, the following entities are accounted under the cost method: Name of entity Ownership % Cost Description of entity Beijing Orient Converge Human Resources Management Center Co. Ltd (“BJOC”) 10% Provides consulting, professional training and relevant sale and marketing services to business enterprises in China For the six months ended June 30, 2011, the Company recognized an impairment loss of $76,357 after the recovery assessment. F-12 CHINA MARKETING MEDIA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) l Prepayment on purchase of real estate The deposit in the amount of $2,994,059 is equivalent to the total purchase price for the residential units in Shenzhen City, Guangdong Province, the PRC which will be used for staff quarters (see note 8). l Revenue recognition In accordance with ASC Topic 605, "Revenue Recognition" , the Company recognizes revenue when persuasive evidence of an arrangement exists, transfer of title has occurred or services have been rendered, the selling price is fixed or determinable and collectability is reasonably assured. Revenue recognition by each of the Company’s segment is described below: (a)Magazine advertising The Company publishes three issue magazines each month, (namely Sale edition, Channel edition and Case edition) of "China Marketing" and other special editions periodically, for example, "China Business & Trade" – (Training edition). The Company recognizes revenues for the advertising sales and consulting service ratably over the periods when the customer's advertisements are published and services are provided. Amounts invoiced or collected in advance from the customers of delivering the advertising sales are recorded as deferred revenue. Revenue is recognized when the advertisements are released. Total revenue from the advertising sales is $2,857,284 and $4,311,591 for the six months ended June 30, 2011 and 2010, respectively. Total revenue from marketing consulting service is $2,809,105 and $1,298,424 for the six months ended June 30, 2011 and 2010, respectively. (b)Publishing The Company recognizes revenue from the publishing of the above magazines when the risks and rewards of ownership of the goods have transferred to the customer, which is usually on delivery or when title passes. The Company gives the sales agent the right to return the magazines. Provisions for estimated returns are provided for in the same period the related sales are recorded. Generally, the Company will record a reduction to gross sales based on estimated sales agents returns.The actual amount ofsalesreturnsrealized may differ from the estimates. Ifactual salesreturnis determined, adjustment would be made to net sales in the period in which such a determination is made. Total revenue from the publishing business is $815,372 and $710,416 for six months ended June 30, 2011 and 2010, respectively. (c)Consumer products The Company recognizes its revenues net of value-added taxes (“VAT”) when the products are delivered to the customers, which occurs when the customer has taken title and has assumed the risks and rewards of ownership, prices are fixed or determinable and collectability is reasonably assured. An analysis of the Company’s revenues by products is as follows: Three months ended June 30, Magazine advertising: Advertising pages sales $ $ Marketing consulting service Publishing Total magazine advertising Consumer products Total revenue $ $ Six months ended June 30, Magazine advertising: Advertising pages sales $ $ Marketing consulting service Publishing Total magazine advertising Consumer products Total revenue $ $ F-13 CHINA MARKETING MEDIA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) l Cost of revenue Cost of revenue also includes labor cost, subcontracting fee and direct operating cost incurred by the Company in rendering of the consulting service to the customers. l Earnings per share Basic earnings per common share ("EPS") are calculated by dividing net income by the weighted average number of common shares outstanding during the period. Diluted EPS is calculated by adjusting the weighted average outstanding shares, assuming conversion of all potentially dilutive securities, such as stock options and warrants. For the three and six months ended June 30, 2011 and 2010, the Company did not have any potentially dilutive securities. l Foreign currency translation The Company uses United States dollars (“U.S. Dollar” or “US$” or “$”) for financial reporting purposes. The subsidiaries within the Company maintain their books and records in their functional currency, Chinese Renminbi (“RMB”), being the lawful currency in the PRC.Assets and liabilities of the subsidiaries are translated from RMB into U.S. Dollars using the applicable exchange rates prevailing at the balance sheet date. Results of operations and cash flows are translated at average exchange rates during the reporting period. Equity accounts are translated at historical rates. Adjustments resulting from the translation of the Company’s financial statements are recorded as accumulated other comprehensive income in statement of changes in stockholders’ equity. The PRC government imposes significant exchange restrictions on fund transfers out of the PRC that are not related to business operations. These restrictions have not had a material impact on the Company because it has not engaged in any significant transactions that are subject to these restrictions. The exchange rates used to translate amounts from RMB into U.S. Dollars for the purposes of preparing the condensed consolidated financial statements are as follows: June 30, 2011 June 30, 2010 Balance sheet items, except for equity accounts – (as of) Items in statements of income and cash flows – (for the six months ended) There is no assurance that the RMB amounts could have been, or could be, converted into U.S. dollars at the above rates. l Income taxes The Company adopted ASC Topic 740, “Income Taxes” regarding accounting for uncertainty in income taxes, which prescribes the recognition threshold and measurement attributes for financial statement recognition and measurement of tax positions taken or expected to be taken on a tax return. In addition, the guidance requires the determination of whether the benefits of tax positions will be more likely than not sustained upon audit based upon the technical merits of the tax position. For tax positions that are determined to be more likely than not sustained upon audit, a company recognizes the largest amount of benefit that is greater than 50% likely of being realized upon ultimate settlement in the financial statements. For tax positions that are not determined to be more likely than not sustained upon audit, a company does not recognize any portion of the benefit in the financial statements. The guidance provides for de-recognition, classification, penalties and interest, accounting in interim periods and disclosure. F-14 CHINA MARKETING MEDIA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) The Company has recorded no deferred tax assets as of June 30, 2011 and 2010, respectively. For the six months ended June 30, 2011, the Company recognized interest and penalties of $83,424 associated with late tax filing charge for the tax year ended December 31, 2007. As of June 30, 2011, the Company did not have any significant unrecognized uncertain income tax positions. The Company conducts a major portion of its business in the PRC and is subject to tax in this jurisdiction. As a result of its business activities, the Company files tax returns that are subject to examination by the foreign tax authority. l Segment reporting ASC Topic 280, “Segment Reporting” establishes standards for reporting information about operating segments on a basis consistent with the Company’s internal organization structure as well as information about geographical areas, business segments and major customers in the financial statements. The Company operates in two reportable operating segments: Advertising and marketing are deemed to be one segment and online sales of consumer products as the other segment. l Fair value of measurement The Company has adopted ASC Topic 825, “Financial Instruments ” for disclosures about fair value of financial instruments. The carrying value of the Company’s financial instruments include cash, accounts receivable, prepaid expenses, accounts payable, accrued expenses, deferred revenues and taxes payable. Fair values were assumed to approximate carrying values for these financial instruments because they are short term in nature. Investment held to maturity is determined using Level 2, which is carried at fair value, with quoted prices in markets that are not active, determined by the financial institution who sold the unit trust. The Company also follows the guidance of the ASC Topic 820-10, “Fair Value Measurements and Disclosures” ("ASC 820-10"), with respect to financial assets and liabilities that are measured at fair value. ASC 820-10 establishes a three-tier fair value hierarchy that prioritizes the inputs used in measuring fair value as follows: l Level 1 : Inputs are based upon unadjusted quoted prices for identical instruments traded in active markets; l Level 2 : Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and l Level 3 : Inputs are generally unobservable and typically reflect management’s estimates of assumptions that market participants would use in pricing the asset or liability. The fair values are therefore determined using model-based techniques, including option pricing models and discounted cash flow models. l Statutory reserve Pursuant to the applicable laws in PRC, PRC entities are required to make appropriations to three non-distributable reserve funds, namely the statutory surplus reserve, statutory public welfare fund, and discretionary surplus reserve, based on after-tax net earnings as determined in accordance with the PRC GAAP, after offsetting any prior years’ losses. Appropriation to the statutory surplus reserve should be at least 10% of the after-tax net earnings until the reserve is equal to 50% of the Company's registered capital. Appropriation to the statutory public welfare fund is 5% to 10% of the after-tax net earnings. The statutory public welfare fund is established for the purpose of providing employee facilities and other collective benefits to the employees and is non-distributable other than in liquidation. Beginning January 1, 2006, enterprises have no further requirements to make the appropriation to the statutory public welfare fund. The discretionary surplus reserve is a prescribed percentage approved by the shareholders. The Company does not make appropriations to the discretionary surplus reserve fund. F-15 CHINA MARKETING MEDIA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) The Company established a statutory surplus reserve as well as a statutory public welfare fund and commenced to appropriate 10% and 5%, respectively, of the PRC net income after taxation to these reserves. The amounts included in the statutory reserves consisted of surplus reserve of $1,660,752 and $299,472 as of June 30, 2011 and December 31, 2010, respectively. l Recent accounting pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. NOTE – 3 SECURITIES AVAILABLE-FOR-SALE In June 2011, the Company acquired 164,600 shares of Suning Corporation, a security listed in the Shenzhen Stock Exchange, for a consideration of $308,392. The security is classified as available-for-sale and is recorded at their fair market values with the corresponding unrealized holding gains or losses, recorded as a separate component of other comprehensive income within stockholders’ equity. The fair value of marketable securities is determined based on quoted market prices at the balance sheet dates. Realized gains and losses are determined by the difference between historical purchase price and gross proceeds received when the marketable securities are sold. NOTE – 4 INVESTMENTS HELD TO MATURITY June 30, 2011 December 31, 2010 Investment in unit trust in the PRC, held to maturity: - Maturity in 18 months with an interest rate ranging from 8.5% to 9.5% per annum $ $ - Maturity in 24 months with an interest rate of 9% per annum Current portion due within one year ) - Investments in unit trust, non-current $ $ NOTE – 5 DUE FROM AFFILIATES A)Operation and Management Right Agreement - CMO CMO, a related party which is owned by the PRC government, is controlled and directed by a major shareholder which is also the President and Chief Executive Officer of the Company, Mr. Yingsheng Li. CMO is deemed to be a variable interest entity of the Company and accordingly consolidates all of its operations. Transactions with CMO are pursuant to the following agreement: F-16 CHINA MARKETING MEDIA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) On October 23, 2003, MIC entered into a 10-year agreement with CMO. The agreement required a payment of $1,220,930 (treated as a licensing fee) to CMO in exchange for a right to oversee the operation and strategic planning of advertising, publishing, and staff training for the magazines that are published by CMO. Under this agreement, MIC is entitled to collect advertising revenues from customers already existing at the time of the contract, in addition to any new clients that MIC can solicit and develop. Shenzhen Media shall bear all the operating costs and receive all the revenues from the contracted businesses. In connection with the agreement with CMO as discussed in note 1, the Company has generated the following revenue as part of the agreement. Three months ended June 30, Magazine advertising: Advertising pages sales $ $ Publishing Total magazine advertising sales generated from CMO, Included in consolidated total $ $ Net income generated from CMO, included in net income Six months ended June 30, Magazine advertising: Advertising pages sales $ $ Publishing Total magazine advertising sales generated from CMO, Included in consolidated total $ $ Net income generated from CMO, included in net income As of June 30, 2011 and December 31, 2010, due from affiliates includes receivable from CMO totaling $3,965,124 and $3,020,402, which are unsecured, and non-interest bearing. These receivables have no fixed payment schedule and are due on demand. B)SDMM As of June 30, 2011, the balance of due from affiliates includes a receivable from SDMM totaling $1,810,823, which is unsecured, and non-interest bearing. The receivable has no fixed repayment schedule and is due on demand. C)SKTC As of June 30, 2011 and December 31, 2010, the balance of due from affiliates includes receivable from SKTC totaling $1,392 and $392,906, respectively which is unsecured, and non-interest bearing. The receivable has no fixed repayment schedule and is due on demand. D)Other affiliates As of June 30, 2011 and December 31, 2010, balances due from other affiliates, namely Shenzhen China Branding and Product Design Co., Ltd. and Shanghai China Marketing and Planning Co., Ltd., which are controlled by Mr. Zhu Yu Tong, a director of the Company’s subsidiary, SCBCC, represent temporary advances totaling $301,795 and $366,133, which are unsecured, and bear no interest. These amounts due from affiliates have no fixed repayment schedule and are due on demand. F-17 CHINA MARKETING MEDIA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) NOTE – 6 OTHER RECEIVABLES Other receivables consisted of: June 30, 2011 December 31, 2010 Advances to third parties $ $ Advances to employees Rental deposits Value-added tax recoverable - Others $ $ NOTE – 7 ADVANCE TO UNRELATED PARTY During the period ended June 30, 2011, in connection with short-term bank loan, the Company advanced $4,331,683 to an independent party namely, Mr. Yu Feng, which is unsecured, bears interest at a rate of 5% per annum over the prime rate of The People’s Bank of China, payable monthly and due by March 2012. As of June 30, 2011, the effective interest rate was 6.4%. The purpose of this short-term advance was to establish a business relationship and possible partnership with Mr. Yu Feng in the development of new e-business in near future. NOTE – 8 DEPOSIT ON PURCHASE OF REAL ESTATE On January 18, 2011, the Company entered a real estate property purchase agreement (the “Agreement”) with an independent party namely, Shenzhen Wan Jiang Investment Co., Ltd. (“Wan Jiang”) to purchase various residential units in Shenzhen City, Guangdong Province, the PRC with a consideration of $2,994,059 (equivalent to RMB 19,353,600). As of June 30, 2011, the transfer of the real estate property title has not yet occurred because the property developer has postponed the delivery of real estate property. The Company believes that the title of real estate property will be received in the next twelve months. The Company intends to use this property as staff quarters. NOTE – 9 SHORT-TERM BANK LOAN, SECURED On March 22, 2011, the Company obtained short-term bank borrowing of $4,331,683 from a PRC financial institution, in a term of one year due on March 22, 2012. The short-term bank borrowing bears interest at a rate of 5% per annum over the prime rate of The People’s Bank of China, payable monthly. As of June 30, 2011, the interest rate was 6.4% per annum. The borrowing is secured by a pledge of 1,500,000 ordinary shares of Beijing Fuxing Xiaocheng Electronic Technology Stock Co., Ltd., a public company whose shares are held by Mr. Yu Feng, through a financial institution namely
